DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 09/21/2021.  The applicant(s) amended claims 1, 2, 8, 9, 15, and 16.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 8, and 15, the Applicant argues, “However, the focus of Calderone is not on seeking to determining whether there is a "complete" command function that is included in the speech because Calderone focuses on the microphone and other components being activated for one hundred milliseconds and up to one second after the user releases the PTT button for the purpose of "finishing a voice command." Thus, Applicant respectfully submits that Calderone could not remain active long enough to capture a "complete command function" as they are technically focused on capturing the finishing of a voice command and not the concept where a 
First, the Applicant’s argument that the prior art does not teach the concept “where a command function could begin to be spoken after release of the button” is moot because the claim limitation that the argument is referring to does not require that the command function begins to be spoken after the release of the button. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Calderone states the problem that “often a user releases the PTT button prior to finishing a voice command”, in which the solution is to continue recording audio after the release of the button. The takeaway is that by continuing the record audio even after the button to record has been release, the voice command would then be completed with the additional recorded audio. Therefore, it would have been obvious to one of ordinary skill to determine whether, within a predetermined length of time after the release of the talk button, the received speech includes a complete command function based on the volume level because such similar feature is taught by Calderone. 

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 20040172070 A1) in view of Calderone et al. (US 20030167171 A1).

claims 1, 8, and 15, Moore teaches:
“a processor”, “a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (par. 0010; ‘The device includes a microphone to detect sound and a processor coupled to the microphone. The processor records audio detected by the microphone during a medical emergency, and generates correlation information to temporally correlate the recorded audio with the medical emergency.’);
“measuring a volume level of speech that is received after a release of a talk button on the remote control device to yield received speech” (par. 0064; ‘As another example, audio recorder may continuously record after a button is depressed or a voice command is received so long as the volume of the sound being recorded exceeds a threshold.’ The volume of sound exceeding a threshold reads on measuring volume level.).
However, Moore does not expressly teach:
“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a command function based on the volume level, to yield a determination”; and
“transmitting, based on the determination, data associated with the command function to a media device.”
Calderone teaches:
“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a complete command function based on the volume level, to yield a determination” (par. 0040; ‘The digital-to-analog converter 
“transmitting, based on the determination, data associated with the complete command function to a media device” (par. 0011; ‘The command function is transmitted back to the set-top box where the set-top box performs the command function.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore’s audio recording method into Calderone’s set-top box remote control in order to recognize voice commands even after depressing a PTT button. The combination provides a way to add functions to an existing remote control without greatly increasing its size and without interfering with existing manufacturer designs. (Calderone: par. 0009)

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination of Moore in view of Calderone further teaches:
“wherein the operations further comprise continuously recording audio input over the predetermined length of time” (Moore: par. 0064; ‘As another example, audio 

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination of Moore in view of Calderone further teaches:
“further comprising a two-way digital audio transmitter to perform the transmitting” (Calderone: par. 0025; ‘The remote control wirelessly transmits the voice commands to a wireless receiver (RECEIVER) 120 that converts the wireless signal to a wired signal. The wireless transmission is typically infrared. Ultrasonic, radio, or other wireless transmissions are also contemplated.’).

Regarding claims 5 (dep. on claim 4), 12 (dep. on claim 11), and 19 (dep. on claim 18), the combination of Moore in view of Calderone further teaches:
“a speaker, wherein a speaker outputs digital audio signals received from the media device through the two- way digital audio transmitter” (Calderone: par. 0059; ‘The microphone 970 functions as a phone receiver and a speaker 920 on the remote control allows the user to hear a phone transmission.’).

Regarding claims 6 (dep. on claim 4), 13 (dep. on claim 11), and 20 (dep. on claim 18), the combination of Moore in view of Calderone further teaches:
“an audio output connected to the two-way digital audio transmitter, the audio output configured to output digital audio signals received from the media device to an external audio output device” (Calderone: par. 0059; ‘The microphone 970 functions as . 

Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Calderone as applied to claim 1 above, and further in view of Kermani (US 8271287 B1).

 Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination of Moore in view of Calderone further teaches:
“receiving speech from a user at the remote control device to yield the received speech” (Calderone: par. 0011; ‘A voice command is uttered by a user and is received by a microphone contained in a television set-top box remote control.’).
However, Moore and Calderone do not expressly teach:
“measuring a distance from the remote control device to the to generate an audio threshold” and
“performing voice recognition on the received speech to determine the complete command function while the received speech satisfies the audio threshold”.
Kermani teaches:
“measuring a distance from the remote control device to the to generate an audio threshold” (Kermani: col 2., lines 18-31; ‘In a preferred embodiment, the method comprises the steps of: (a) speaking a voice command in proximity to a remote control device; (b) converting said voice command in said remote control device to an analog or digital electrical signal’); and
complete command function while the received speech satisfies the audio threshold” (Kermani: ‘comparing said analog or digital pattern data with a plurality of sets of pattern data stored within the first controlled device to recognize the spoken voice command as corresponding to one of the sets of the stored pattern data.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore and Calderone’s speech recognition system by incorporating Kermani’s proximity detection for voice recognition in order to recognize voice that’s within a proximity to a remote control device. The combination provides a system wherein essential functions including, for example, pattern recognition and storage, are performed within the controlled device rather than in the hand-held remote device. (col. 1, lines 60-67 through col. 2, lines 1-3)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658